Title: To Thomas Jefferson from David Rittenhouse, 25 March 1793
From: Rittenhouse, David
To: Jefferson, Thomas



Sir
March 25th. 1793

I am again obliged to request you to make application to the President for a further Sum of money to defray the Expences of the Mint (5000 Dolls. if he shall think proper) and have enclosed a concise Statement of the expenditure of sums heretofore granted, which you will be pleased to communicate to him. The accounts, as preparing by the Treasurer of the Mint for settlement to the end of this month, will be much more particular and bulkey. But I thought it best to arrange them for the Presidents View in such a manner as should exhibit the whole at once with as much regularity as possible. I am, Sir, with great respect Your very humble Servant

Davd. Rittenhouse 
 Directr. of the Mint

